DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020, and November 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US Patent Application Publication 2020/0136760), and further in view of Roth-Mandutz et al (US Patent Application Publication 2020/00314772). Hereinafter Hahn and Roth-Mandutz.

Regarding claim 1, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE)); 
transmitting a message indicating the failure of the first UE to receive the data packet (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE) by transmitting a NACK message). 
However, Hahn does not explicitly disclose “receiving, from a third UE different from the second UE, the data packet based at least in part on the message indicating the failure of the first UE to receive the data packet.”
Roth-Mandutz discloses “receiving, from a third UE different from the second UE, the data packet based at least in part on the message indicating the failure of the first UE to receive the data packet” as the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the first UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the third UE that transmits the data packet to the UE3 (first UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 2, Hahn and Roth-Mandutz disclose the method of claim 1, Hahn discloses wherein determining the failure of the first UE to receive the data packet from the second UE comprises: 
receiving control information from the second UE (the UE #1 generates an SCI (sidelink control information) and transmits the SCI including resource allocation information for the SG data and resource allocation information for HARQ response for the SG data to the UEs #2 to #5, paragraphs [0098], [0114]; the UE #2 is the first UE that receives data packet from UE #1 (the second UE)); 
decoding the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information); and
failing to decode the data packet in the indicated resource (the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 transmits the NACK message in response to failing to descrambles (decode) the control information). 

Regarding claim 3, Hahn and Roth-Mandutz disclose the method of claim 2, Hahn discloses further comprising: 
determining whether at least one further retransmission of the data packet is scheduled by the second UE based at least in part on the decoded control information (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)). 

Regarding claim 4, Hahn and Roth-Mandutz disclose the method of claim 2, Hahn discloses further comprising: 
determining an absence of one or more further retransmissions of the data packet scheduled by the second UE, wherein the message indicating the failure of the first UE to receive the data packet is transmitted based at least in part on determining the absence (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)). 

Regarding claim 5, Hahn and Roth-Mandutz disclose the method of claim 2, Hahn discloses wherein the decoded control information further indicates a second resource for retransmission of the data packet, the method further comprising: 
	determining a failure to decode the data packet in the indicated second resource for retransmission (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)); and 
transmitting a second message indicating the failure to decode the data packet in the indicated second resource for retransmission (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, and the UE #2 transmits a negative ACK (NACK) to the UE #1, where the UE #1 performs a retransmission for the SG data when it receives NACK message, paragraphs [0114] – [0118], [0122]; the UE #2 (first UE) descrambles the received information, determines that retransmission is not included, and transmits NACK to the UE #1 (second UE)). 

Regarding claim 6, Hahn and Roth-Mandutz disclose the method of claim 1, but Hahn does not explicitly disclose further comprising: 

Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the first UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the third UE that transmits the data packet to the UE3 (first UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 7, Hahn and Roth-Mandutz disclose the method of claim 6, but Hahn does not explicitly disclose further comprising: 
determining whether to transmit the message indicating the failure of the first UE to receive the data packet to the second UE or the third UE or both based at least in part on the cause of the failure. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the first UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the third UE that transmits the data packet to the UE3 (first UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 8, Hahn and Roth-Mandutz disclose the method of claim 6, Hahn discloses further comprising: 
determining an additional failure of the first UE to receive an additional data packet from the second UE (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #2 is the first UE that receives a retransmission (additional data packet) from the UE #1 (second UE)); 
the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK); 
transmitting, to the second UE, a negative acknowledgment message for the additional data packet based at least in part on the cause of the additional failure of the first UE to receive the additional data packet (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK transmitted from UE #2 (first UE)); and 
receiving, from the second UE, a retransmission of the additional data packet based at least in part on the negative acknowledgment message (the UE #1 performs a retransmission for the SG data to UE #2 when UE #1 receives NACK, where the UE #2 receives the SG data transmitted through the information indicated from an SCI previously received, paragraphs [0118], [0122] – [0124]; the UE #1 (second UE) determines retransmission is needed depending if it receives NACK). 
However, Hahn does not explicitly disclose “determining that a cause of the additional failure of the first UE to receive the additional data packet is interference;” and “transmitting, to a message for the additional data packet based at least in part on the cause of the additional failure of the first UE to receive the additional data packet being interference.”
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the first UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the third UE that transmits the data packet to the UE3 (first UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 9, Hahn and Roth-Mandutz disclose the method of claim 6, but Hahn does not explicitly disclose wherein: 
the cause of the failure is the received signal energy of the transmission being below the received signal energy threshold; and 
the message indicating the failure of the first UE to receive the data packet is transmitted to the third UE. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection (paragraphs [0301] – [0303]). The EN signal is transmitted with a power value, where the UE that is unsuccessfully receiving the signal is experiencing an interference (i.e. the transmission power is below the threshold for the receiving UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 10, Hahn and Roth-Mandutz disclose the method of claim 1, but Hahn does not explicitly disclose further comprising: 
selecting one or more resources for a resource reservation, wherein the message indicating the failure of the first UE to receive the data packet comprises the resource 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection and/or different code is used for avoiding collision (paragraphs [0301] – [0305]). The transmitting UE selects different power and/or code (i.e. resources) for transmitting the EN signal.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 11, Hahn and Roth-Mandutz disclose the method of claim 1, Hahn discloses wherein the message indicating the failure of the first UE to receive the data packet comprises a source identifier indicating the second UE or a packet identifier indicating the data the sidelink communications between UEs are performed using PC5 interface, where source layer-2 ID, destination layer-2 ID are used for communications, paragraph [0077]). 

Regarding claim 12, Hahn and Roth-Mandutz disclose the method of claim 11, but Hahn does not explicitly disclose wherein receiving the data packet comprises: 
	receiving the data packet from the third UE based at least in part on the source identifier or the packet identifier or both. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 13, Hahn and Roth-Mandutz disclose the method of claim 1, Hahn discloses wherein the message indicating the failure of the first UE to receive the data packet a modulation and coding scheme, a transmission mode, a redundancy version, a reference signal pattern, or a combination thereof (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, paragraph [0099]).
However, Hahn does not explicitly disclose “wherein receiving the data packet comprises: receiving the data packet from the third UE based at least in part on the exclusion range for the reserved resource, the modulation and coding scheme, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof.”
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN uses MCS if it is bitwise encoded (paragraph [0269]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 14, Hahn and Roth-Mandutz disclose the method of claim 1, Hahn discloses further comprising: 
the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]); and 
decoding the data packet based at least in part on combining information corresponding to receiving the data packet and information corresponding to receiving the data packet (the UE #2 receives the SCI from UE #1, where the UE #2 performs a descrambling operation for CRC of the received SCI to identify the information included in the SCI, paragraphs [0114] – [0117]; the UE #2 descrambles (decodes) the control information). 
However, Hahn does not explicitly disclose “receiving, from a fourth UE different from the second UE and the third UE, the data packet;” and “decoding the data packet based at least in part on combining information corresponding to receiving the data packet from the third UE and information corresponding to receiving the data packet from the fourth UE.” 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]).
Since Hahn discloses UE #1 transmitting SCI to multiple UEs (paragraph [0114]), and Roth-Mandutz discloses fourth and fifth UEs receive EN signal from the third UE by detecting a signal (paragraph [0228]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate third UE transmitting the signal to fourth UE as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for Roth-Mandutz).

Regarding claim 15, Hahn and Roth-Mandutz disclose the method of claim 1, Hahn discloses wherein the message indicating the failure of the first UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE) by transmitting a NACK message). 

Regarding claim 16, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
receiving a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits an ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that receives data packet from UE #2 (the second UE)); 
receiving, from a third UE, a message indicating a failure of the third UE to receive the data packet (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #1 is the first UE that fails to receive data packet from UE #3 (the third UE)).
However., Hahn does not explicitly disclose “relaying the data packet to the third UE based at least in part on the message indicating the failure of the third UE to receive the data packet.”
Roth-Mandutz discloses “relaying the data packet to the third UE based at least in part on the message indicating the failure of the third UE to receive the data packet” as the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the third UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the first UE that transmits (relay) the data packet to the UE3 (third UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 17, Hahn and Roth-Mandutz disclose the method of claim 16, but Hahn does not explicitly disclose wherein the message indicating the failure of the third UE to receive the data packet comprises a resource reservation, the method further comprising:
determining one or more resources indicated by the resource reservation; and 
determining to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation. 
-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection and/or different code is used for avoiding collision (paragraphs [0301] – [0305]). The transmitting UE selects different power and/or code (i.e. resources) for transmitting the EN signal.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 18, Hahn and Roth-Mandutz disclose the method of claim 16, but Hahn does not explicitly disclose further comprising: 
determining a reference signal received power for receiving the message indicating the failure of the third UE to receive the data packet; and 

Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection (paragraphs [0301] – [0303]). The EN signal is transmitted with a power value, where the UE that is unsuccessfully receiving the signal is experiencing an interference (i.e. the transmission power is below the threshold for the receiving UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 19, Hahn and Roth-Mandutz disclose the method of claim 18, but Hahn does not explicitly disclose wherein the message indicating the failure of the third UE to receive the data packet comprises the reference signal received power threshold, the method further comprising: 
determining the reference signal received power threshold based at least in part on the message indicating the failure of the third UE to receive the data packet. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection (paragraphs [0301] – [0303]). The EN signal is transmitted with a power value, where the UE that is unsuccessfully receiving the signal is experiencing an interference (i.e. the transmission power is below the threshold for the receiving UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to Roth-Mandutz).

Regarding claim 20, Hahn and Roth-Mandutz disclose the method of claim 18, but Hahn does not explicitly disclose further comprising: 
adjusting a power control parameter for relaying the data packet to the third UE based at least in part on the determined reference signal received power. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection and/or different code is used for avoiding collision (paragraphs [0301] – [0305]). The transmitting UE selects different power and/or code (i.e. resources) for transmitting the EN signal.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 with power value used for detection as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to Roth-Mandutz).

Regarding claim 21, Hahn and Roth-Mandutz disclose the method of claim 16, Hahn discloses further comprising: 
receiving, from a fourth UE, a message indicating a failure of the fourth UE to receive an additional data packet, wherein the message indicating the failure of the fourth UE to receive the additional data packet comprises a resource reservation (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #4 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #4 transmits a NACK message indicating failure to receive additional data packet); 
determining to refrain from relaying the additional data packet to the fourth UE in one or more resources indicated by the resource reservation (the UE #1 determines whether to stop the retransmission procedure of the SG data according to the characteristics of the sidelink service after receiving a NACK message, paragraphs [0118], [0125]; where SCI is generated by UE #1 to allocate SG data and/or HARQ respond, paragraph [0098]; the UE #1 refrains from transmitting data packet to the UE #4); and 
refraining from communicating on one or more resources that overlap with the one or more resources indicated by the resource reservation based at least in part on the resource reservation (the UE #1 determines whether to stop the retransmission procedure of the SG data according to the characteristics of the sidelink service after receiving a NACK message, paragraphs [0118], [0125]; where SCI is generated by UE #1 to allocate SG data and/or HARQ respond, paragraph [0098]; the UE #1 refrains from transmitting data packet to the UE #4). 

Regarding claim 22, Hahn and Roth-Mandutz disclose the method of claim 16, Hahn discloses wherein the data packet is received from the second UE according to a modulation and coding scheme, a spatial multiplexing scheme, and a demodulation reference signal pattern (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099]).
However, Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE according to the modulation and coding scheme, the spatial multiplexing scheme, the demodulation reference signal pattern, or a combination thereof.” 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN uses MCS if it is bitwise encoded (paragraph [0269]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 23, Hahn and Roth-Mandutz disclose the method of claim 16, Hahn discloses wherein the data packet is received from the second UE according to a first modulation and coding scheme, a first spatial multiplexing scheme, and a first demodulation reference signal pattern (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099]).
However, Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE according to a second modulation and coding scheme different from the first modulation and coding scheme, a second spatial multiplexing scheme different from the first spatial multiplexing scheme, a second demodulation reference signal pattern different from the first demodulation reference signal pattern, or a combination thereof.”
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection (paragraphs [0301] – [0303]). The EN uses MCS if it is bitwise encoded (paragraph [0269]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 24, Hahn and Roth-Mandutz disclose the method of claim 23, Hahn discloses wherein the message indicating the failure of the third UE to receive the data packet comprises an indication of the second modulation and coding scheme, the second spatial multiplexing scheme, the second demodulation reference signal pattern, or a combination thereof (the resource allocation information for the SG data includes information indicating a modulation and coding scheme (MCS) applied to the SG data, where a demodulation reference signal (DM-RS), a synchronization signal, or the like may be used in the sidelink communications between the UEs, and the communication nodes use space division multiple access (SDMA) technology, paragraphs [0062], [0083], [0099]). 
Hahn does not explicitly disclose “the method further comprising: determining the second modulation and coding scheme, the second spatial multiplexing scheme, the second demodulation reference signal pattern, or a combination thereof based at least in part on the message indicating the failure of the third UE to receive the data packet.”
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). The EN transmission is performed until (1) a reaction is reached, or (2) a maximum number of retransmission is reached, or (3) the initial UE started to receive multiple (one or more) repetition from different UEs with similar or different pattern, where different power value is used for detection (paragraphs [0301] – [0303]). The EN uses MCS if it is bitwise encoded (paragraph [0269]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 25, Hahn and Roth-Mandutz disclose the method of claim 16, but Hahn does not explicitly disclose further comprising: 

determining to relay the data packet to the third UE based at least in part on the determined distance being less than a distance threshold. 
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 26, Hahn and Roth-Mandutz disclose the method of claim 16, Hahn discloses wherein the message indicating the failure of the third UE to receive the data packet comprises a source identifier indicating the second UE, a packet identifier indicating the data packet, an exclusion range for a reserved resource, a transmission mode, a redundancy version, a reference signal pattern, or a combination thereof (the sidelink communications between UEs are performed using PC5 interface, where source layer-2 ID, destination layer-2 ID are used for communications, paragraph [0077]).
Hahn does not explicitly disclose “wherein relaying the data packet to the third UE comprises: relaying the data packet to the third UE based at least in part on the source identifier, the packet identifier, the exclusion range for the reserved resource, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof.”
Roth-Mandutz discloses the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal because it is out of coverage (i.e. interference), and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 27, Hahn and Roth-Mandutz disclose the method of claim 16, Hahn discloses wherein the message indicating the failure of the third UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #3 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]). 

Regarding claim 28, Hahn discloses a method for wireless communications at a first user equipment (UE), comprising: 
scheduling transmission of a data packet to a second UE and a third UE in one or more resources (the first UE generates an SCI (sidelink control information) including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules transmission to second and third UE); 
transmitting, to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources (the first UE generates an SCI including resource allocation information for the SG (sidelink groupcast) data and/or resource allocation information for an HARQ response for the SG data, where the UE transmits to multiple UEs on a PSCCH, paragraphs [0098], [0114]; the UE schedules control information (i.e. SCI) to second and third UE); and 
transmitting, to the second UE and the third UE, the data packet in the one or more resources (the first UE transmits SG data using the resource indicated by the SCI, where the UE transmits to multiple UEs on a PSSCH, paragraph [0118]; the UE transmits data packets to second and third UE). 
While Hahn discloses “response to a message indicating a failure of the third UE to receive the data packet” as the UE transmits a negative ACK (NACK) to the first UE when the reception of the SG data fails (paragraph [0118]), but Hahn does not explicitly disclose “control information comprising an indication enabling the second UE to relay the data packet to 
Roth-Mandutz discloses “control information comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message indicating a failure of the third UE to receive the data packet” as the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Regarding claim 29, Hahn and Roth-Mandutz disclose the method of claim 28, Hahn discloses further comprising: 
receiving, from the second UE, the data packet based at least in part on the message indicating the failure of the third UE to receive the data packet (the UE transmits a negative ACK (NACK) to the first UE when the reception of the SG data fails, paragraph [0118]).
 
Regarding claim 30, Hahn discloses an apparatus for wireless communications at a first user equipment (UE) (communication node), comprising: 
a processor (the communication node includes at least one processor, paragraph [0065]); and 
memory coupled to the processor, the processor and memory (the communication node includes a memory, where the processor executes at least one instruction stored in at least one of the memory, paragraphs [0065] – [0067]) configured to: 
determine a failure of the first UE to receive a data packet from a second UE (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE)); 
transmit a message indicating the failure of the first UE to receive the data packet (the UE #1 transmits SG data using resource indicated by the SCI, where the UE #2 transmits a negative ACK (NACK) to the UE #1, paragraph [0118]; the UE #2 is the first UE that fails to receive data packet from UE #1 (the second UE) by transmitting a NACK message).
However, Hahn does not explicitly disclose “receive, from a third UE different from the second UE, the data packet based at least in part on the message indicating the failure of the first UE to receive the data packet.”
Roth-Mandutz discloses “receive, from a third UE different from the second UE, the data packet based at least in part on the message indicating the failure of the first UE to receive the data packet” as the first UE transmits an initial EN (emergency notification) signal, where the UE2 successfully receives the EN signal from UE1, but UE3 is not able to receive the first EN signal, and the UE2 relays the EN signal with an acknowledge message to the UE3 (paragraphs [0324] – [0327]). UE3 is the first UE that fails to receive the data packet from UE1 (second UE), and the UE2 is the third UE that transmits the data packet to the UE3 (first UE).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hahn and Roth-Mandutz before him or her, to incorporate the UE2 transmitting the signal to UE3 as taught by Roth-Mandutz, to improve the sidelink communication system of Hahn for relaying the data packet to the failed UE from a relaying UE. The motivation for doing so would have been to broadcasting message to surrounding vehicles and consecutively relayed to vehicles further apart and/or out of coverage (paragraph [0324] of Roth-Mandutz).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KAZMI et al – network node determining that the wireless device is configured to receive signals over both the first communication link and the second communication link during at least partly overlapping time resources and that the wireless device has limited reception capability, and adapting one or more transmission parameters of one or both of the first communication link and the second communication link
LOEHR et al – the transmitting UE allocates radio resources according to the respective sidelink grant to perform a direct communication transmission of sidelink control information and of data over the direct sidelink connection, and performs a direct 
PANTELEEV et al – the UE receives reference signal on sidelink interface, determines one or more sidelink quality indicators based on the received reference signal, and transmits the determined sidelink quality indicators to the eNB
BURBIDGE et al – the remote UE discovers a second relay UE, switches communication path from the indirect path with first relay UE to an indirect path via the second relay UE
RAO et al – the Tx UE enables PD at PDCP and performs transmission of duplicated packets to Rx UE-1 and Rx UE-2 over old and new CCs to satisfy the reliability requirement while still maintaining RRC connection with source RAN node
BAGHEL et al – the transmitting device lowers power and/or increases MCS in each of its subsequent transmissions of the same priority until the receiving device transmits a feedback message that indicates a low signal quality or a failure to decode a previous transmission 
GULATI et al – the first transmission from the first transmitting UE and the second transmission from the second transmitting UE are potentially separated with SIC at the receiving UE, where the first transmission from the first UE and the transmission from the third UE are needed to be separated if the transmissions cannot be separated with SIC at the receiving UE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468